                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DEREK P. DUFF,

            Plaintiff,
                                           Case No. 17-CV-13930
vs.                                        HON. GEORGE CARAM STEEH

FCA US, LLC and
CARL J. MISSBACH,

         Defendants.
_____________________/

        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
          PURSUANT TO FED. R. CIV. P. 12(b)(1) FOR LACK
         OF SUBJECT MATTER JURISDICTION (ECF No. 44)

      In this diversity action, Plaintiff Derek Duff has brought a negligence

claim against Defendants FCA US, LLC (“FCA”) and Carl Missbach

(“Defendants”) arising out of injuries Duff sustained in a motor vehicle

accident on June 17, 2015, while he was working to test Chrysler vehicles

in Aurora, Colorado. Plaintiff alleges Missbach, an FCA employee,

negligently struck him while driving a 2015 Jeep Cherokee Laredo. Now

before the court is Defendants’ motion to dismiss for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

Defendants argue Duff was a citizen of Michigan at the time the lawsuit


                                     -1-
was filed; thus, they claim there is no diversity jurisdiction. Because Duff

has established that at the time this lawsuit was filed, he was a citizen of

Maine, his childhood home where he had resided for 26 of his 27 years,

and where he was residing with his parents in order to treat for his serious

injuries and to receive daily living assistance, diversity jurisdiction exists

pursuant to 28 U.S.C. § 1332, and Defendants’ motion shall be denied.

                            I. Factual Background

      Duff was born in Bangor, Maine, where he grew up and attended high

school. He then attended the University of Maine at Orono. After

graduating with a bachelor’s degree in mechanical engineering, he

accepted a position with IAV and moved to Michigan for his employment in

September, 2014. He obtained a Michigan driver’s license and Michigan

no-fault insurance on his automobile, and leased an apartment for one

year. After living in Michigan for ten months, he was injured on the job

while working in Colorado on June 17, 2015. After in-patient hospitalization

and rehabilitation in Denver, Colorado, Duff moved back to Maine, where

he continues to live with his parents at their home, and who provide him

with care and support as he attempts to recover from his severe injury to

his leg.



                                       -2-
      To date, Duff requires daily living assistance and cannot live

independently. Upon his return to Maine, Duff’s father and brother-in-law

cleaned out his Michigan apartment and brought his personal possessions

back to Maine. He did not renew his apartment lease. Following his

accident, Duff has undergone 18 surgeries to save his leg, his most recent

one involved implantation of a biological knee joint from a cadaver donor.

While Duff’s dream is to relocate to Arizona, or a similar climate, which

would be more comfortable for him given his injuries, for the foreseeable

future and until he is able to live on his own, he intends to reside with his

parents, as he has for the last four years.

      The only connection Duff continues to maintain to Michigan is that he

still has a Michigan’s driver’s license and Michigan automobile insurance.

On the other hand, since returning to his childhood home, Maine is listed as

Duff’s official mailing address, as his residence on his tax returns, and as

the legal address on all of his accounts including his credit card. Duff is

registered to vote in Maine. The majority of his treating physicians and

therapists, numbering close to a dozen, are located in Maine; all of his

family and friends are in Maine, and Duff has a new job for which he works

from his home in Maine. His new employer, who is located in Arizona, but

for whom he works remotely, had him sign a non-compete agreement

                                      -3-
which lists Maine as his principal place of business. Duff also listed

Bradley, Maine, as his residence in his application for social security

disability benefits, his attorney and accountant are located in Maine, all of

his banking is through Bangor Savings Bank of Maine, he has a Maine

fishing license which lists Maine as his residence, and he attends church in

Maine.

                             II. Standard of Law

      “A Rule 12(b)(1) motion addresses whether the Court has authority or

competence to hear a case.” Gilbert v. Ferry, 298 F. Supp. 2d 606, 611

(E.D. Mich. 2003). “[D]iversity of citizenship requires complete diversity

between all plaintiffs on one side and all defendants on the other side.”

Glancy v. Taubman Ctrs., Inc., 373 F.3d 656, 664 (6th Cir. 2004). Diversity

of citizenship for purposes of 28 U.S.C. § 1332 is determined at the time

the complaint is filed. Kaiser v. Loomis, 391 F.2d 1007, 1009 (6th

Cir.1968) (citations omitted); Bateman v. E.I. Dupont De Nemours & Co., 7

F. Supp. 2d 910, 911 (E.D. Mich. 1998). It is well established that

citizenship for purposes of the diversity requirement is equated with

domicile, not residence. Von Dunser v. Aronoff, 915 F.2d 1071, 1072 (6th

Cir.1990); see Kaiser, 391 F.2d at 1009. “To acquire a domicile within a

particular state, a person must be physically present in the state and must

                                      -4-
have either the intention to make his home there indefinitely or the absence

of an intention to make his home elsewhere.” Stifel v. Hopkins, 477 F.2d

1116, 1120 (6th Cir. 1973) (citations omitted); see also Von Dunser, 915

F.2d at 1072 (“Establishment of a new domicile is determined by two

factors: residence in the new domicile, and the intention to remain there.”);

Kaiser, 391 F.2d at 1009 (same).

      The party invoking diversity jurisdiction must prove complete diversity

by a preponderance of the evidence. McNutt v. Gen. Motors Acceptance

Corp. of Indiana, 298 U.S. 178, 189 (1936); Everett v. Verizon Wireless,

Inc., 460 F.3d 818, 829 (6th Cir. 2006). Moreover, a person can only have

one domicile at a time for purposes of diversity jurisdiction—a previous

domicile can not be lost until another is adequately established. Eastman

v. Univ. of Michigan, 30 F.3d 670, 672–73 (6th Cir.1994); see also Von

Dunser, 915 F.2d at 1072.

      To determine the domicile of a party for purposes of considering

whether diversity jurisdiction exists, courts typically take into account a

variety of factors indicating the extent of a particular party's ties to the

purported domicile. These include, but are not limited to:

      [c]urrent residence; voting registration and voting
      practices; location of personal and real property; location
      of brokerage and bank accounts; membership in unions;

                                       -5-
      fraternal organizations, churches, clubs and other
      associations; place of employment or business; driver
      licenses and other automobile registration; [and] payment
      of taxes.

Persinger v. Extendicare Health Servs., Inc., 539 F. Supp. 2d 995, 996–97

(S.D. Ohio 2008) (citing 13B Charles A. Wright, Arthur R. Miller, and

Edward H. Cooper, Federal Practice and Procedure § 3612 (2d ed.1984)).

Courts also consider the location of a plaintiff’s physician, lawyer,

accountant, and other service providers. Bateman, 7 Supp. 2d at 912. No

single one of these factors is dispositive, and the analysis does not focus

simply on the number of contacts with the purported domicile, but also their

substantive nature. Persinger, 539 F. Supp. 2d at 997. In sum, domicile is

“the place where a person dwells and which is the center of his domestic,

social, and civil life.” Bateman, 7 F. Supp. 2d at 912.

                                 III. Analysis

      Duff has established by a preponderance of the evidence that he was

a citizen of Maine at the time this lawsuit was filed. He has demonstrated

(1) a significant connection to the State of Maine, and (2) an intent to

remain in Maine until he can live independently without the care and

support of his parents who have been assisting him in his daily living since




                                      -6-
he was released from hospitalization and rehabilitation in the fall of 2015.

The court analyzes these two elements below.

A.    Connection to Maine

      As outlined above, Duff’s entire life, social and family connections,

medical care and professional services have been in Maine since 2015.

But Defendants argue that Duff is a citizen of Michigan because he

accepted employment in Michigan in 2014, accepted a relocation bonus,

secured temporary housing, and obtained a Michigan driver’s license and

automotive insurance which he continues to maintain to the present time.

At his deposition, Duff testified that he kept his Michigan driver’s license

because emotionally it was hard for him to accept that he is back to Maine

as it was his “plan to move on with [his] life.” (ECF No. 59, Ex. B at PageID

1668). Although the evidence shows that Duff intended to make Michigan

his home when he accepted employment in 2014, when he filed this lawsuit

in 2017, he had been living in Maine for over two years and was unable to

move on from his parents’ home due to the medical care and daily living

assistance he required as a result of the accident giving rise to this lawsuit.

For the past four years, Duff’s life has revolved around doctor visits,

physical therapy, managing and weaning off pain medication, and learning

how to adjust to life with a significant disability. All of this has taken place

                                       -7-
in Maine at his parents’ home, and it is indeterminate when Duff will be able

to live without their daily assistance.

      Many factors establish that Duff has significant ties to Maine. Maine

is the place where he has lived continuously since 2015, receives medical

care, banks, votes, attends church, and works from home. It is also his

legal residence which is he listed on his tax returns and application for

government benefits. Duff’s strong connections to Maine support the

conclusion that he is domiciled in Maine.


B.    Intent to Remain

      Duff has also established an intent to remain in Maine indefinitely.

The court rejects Defendants’ argument that Duff is not a citizen of Maine

because he does not intend to stay there but remains a citizen of Michigan

where he lived for ten months from 2014 to 2015. Defendants argue that

Duff’s and his father’s deposition testimony establishes that Duff’s intent

when he moved to Michigan was to remain there permanently. Defendants

also argue that Duff intends to move to Arizona, or another warmer climate

that will be more comfortable given his medical condition, not to stay in

Maine; thus, Maine cannot be his domicile. Defendants further argue that

this court may not consider Duff’s affidavit to the extent it conflicts with his


                                          -8-
deposition testimony. Again, the court rejects this argument as there is no

conflict between Duff’s deposition testimony and his affidavit. While Duff

planned to remain in Michigan when he accepted employment with IAV,

and hopes to someday move out of his parents’ home in Maine, the reality

is that at the time he filed this lawsuit, he had been living continuously in

Maine for over two years, had re-established significant contacts with the

State where he had lived in for all but 10 months of his 27 years of life, and

was unable to fulfill his dream of moving on with his life because of the

medical care and daily living assistance he required as a result of the

accident giving rise to this lawsuit.

      The cases Defendants rely upon are inapposite. In Lim v. Chisato

Nojiri & Terumo Americas Holdings, Inc., No. 10-CV-14080, 2011 WL

1626551, at *1 (E.D. Mich. Apr. 28, 2011), the court found that Plaintiff’s

domicile was in Michigan, not in his former residence in Virginia despite

certain connections he maintained to that state because at the time he filed

the lawsuit, Plaintiff had:

      (1) constructed and purchased a home in Michigan, (2)
      voluntarily executed, filed with the State of Michigan and
      did not rescind a “Principal Residence Exemption Affidavit”
      which admits that Michigan is Plaintiff's “permanent
      home”—“the place to which [he] intend[s] to return to
      whenever [he] go[es] away;” (3) filed a 2010 W–4
      Withholding Certificate with the State of Michigan listing his

                                        -9-
     Ann Arbor address; (4) continued to use his Michigan
     mailing address for his court proceedings, both in this
     action and in litigation against another former employer in
     the United States District Court, District of Maryland; (5)
     moved to and now resides and works in Madison,
     Wisconsin, not Virginia; (6) did not list his Michigan home
     for sale until October 21, 2010, after filing the instant
     Complaint; and (7) searched for jobs in thirteen different
     states following his termination, none of which was
     Virginia, where Plaintiff conceded there was no work
     commensurate with his education and training.

Id. at *1. Unlike the plaintiff in Lim, Duff never purchased a home which he

owned at the time he filed his lawsuit, and Duff returned to his childhood

home, unlike the plaintiff in Lim who never returned to his prior residence

after accepting permanent employment in Michigan.

     Likewise, Ford Motor Co. v. Collins, No. 11-15011, 2011 WL

5877216, (E.D. Mich. Nov. 23, 2011) is distinguishable. In that case, Ford

sued its former high-level executive for breach of a non-compete

agreement. Id. at *1. At the time the lawsuit was filed, Defendant was still

living in Michigan where he owned a home despite the fact that he had

accepted another job offer in Texas. Id. at *3. Because diversity is

determined at the time the lawsuit was filed, and Defendant was living in

Michigan, among other factors, at that time, the court found that Defendant

was a citizen of Michigan. Id. at *4. By contrast, when this lawsuit was

filed, Duff had been residing in Maine continuously for over two years.

                                    - 10 -
      Upon review of Duff’s ties to Maine, his required medical care for

which he is treating with physicians and therapists in Maine, and the daily

living assistance provided by his parents at their home in Maine, the court

finds that at the time the lawsuit was filed, Duff was both physically present

in Maine and had the requisite intent to make Maine his home indefinitely;

thus, Duff’s domicile is Maine. Accordingly, there is complete diversity, and

this court has subject matter jurisdiction over the instant dispute.

                                  IV. Conclusion

      For the reasons set forth above, Defendants’ motion to dismiss for

lack of subject matter jurisdiction (ECF No. 44) is DENIED.

      IT IS SO ORDERED.

Dated: November 8, 2019


                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                On November 8, 2019, copies of this Order were served upon
                    attorneys of record by electronic and ordinary mail.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                          - 11 -
